Case 13-48884        Doc 62     Filed 01/10/19     Entered 01/10/19 14:53:58          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-48884
         Stephan C Marshall

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/24/2013.

         2) The plan was confirmed on 06/20/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/10/2018.

         6) Number of months from filing to last payment: 55.

         7) Number of months case was pending: 61.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $51,800.00.

         10) Amount of unsecured claims discharged without payment: $1,575.43.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-48884       Doc 62        Filed 01/10/19    Entered 01/10/19 14:53:58                 Desc         Page 2
                                                   of 3



 Receipts:

        Total paid by or on behalf of the debtor               $94,926.89
        Less amount refunded to debtor                              $1.89

 NET RECEIPTS:                                                                                    $94,925.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $4,000.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                       $4,549.85
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $8,549.85

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal      Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICREDIT FINANCIAL DBA GM F   Secured       18,343.00     18,343.00        18,343.00      18,343.00     957.52
 AMERICREDIT FINANCIAL DBA GM F   Unsecured            NA           0.44             0.44           0.43       0.00
 CAVALRY SPV I LLC                Unsecured      9,598.00       9,662.18         9,662.18      9,545.76        0.00
 GREEN TREE                       Secured        5,231.00       5,230.40         5,230.40      5,230.40        0.00
 GREEN TREE                       Secured             0.00          0.00             0.00           0.00       0.00
 GREEN TREE SERVICING INC         Unsecured     30,000.00     29,726.38        29,726.38      29,368.19        0.00
 INTERNAL REVENUE SERVICE         Unsecured            NA         446.93           446.93        441.54        0.00
 INTERNAL REVENUE SERVICE         Priority       3,200.00       6,302.38         6,302.38      6,302.38        0.00
 OLD REPUBLIC EQUITY SERVICE      Unsecured     13,740.00     13,856.30        13,856.30      13,689.34        0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured         257.00        374.81           374.81        370.29        0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured         283.00        602.24           602.24        594.98        0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured         925.00      1,159.30         1,159.30      1,145.33        0.00
 PYOD                             Unsecured          75.00        390.70           390.70        385.99        0.00
 MERCHANTS CREDIT GUIDE           Unsecured         240.00           NA               NA            0.00       0.00
 MRSI                             Unsecured         658.00           NA               NA            0.00       0.00
 SHARON MARSHALL                  Priority            0.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-48884        Doc 62      Filed 01/10/19     Entered 01/10/19 14:53:58             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                 $5,230.40          $5,230.40             $0.00
       Debt Secured by Vehicle                           $18,343.00         $18,343.00           $957.52
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $23,573.40         $23,573.40           $957.52

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $6,302.38          $6,302.38              $0.00
 TOTAL PRIORITY:                                          $6,302.38          $6,302.38              $0.00

 GENERAL UNSECURED PAYMENTS:                             $56,219.28         $55,541.85              $0.00


 Disbursements:

         Expenses of Administration                             $8,549.85
         Disbursements to Creditors                            $86,375.15

 TOTAL DISBURSEMENTS :                                                                     $94,925.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/10/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
